In an action for divorce, Brooklyn Legal Services Corp. B appeals from so much of an order of the Supreme Court, Kings County, entered September 6, 1972, as appointed appellant to serve as counsel for defendant. Order reversed insofar as appealed from, without costs. In our opinion, Special Term improvidently exercised its discretion in appointing appellant as defendant’s counsel after the court was informed that appellant, a federally funded organization, had neither the man*1031power nor funds to undertake defendant’s defense. In view of this determination, we do not reach the other questions raised by appellant. Munder, Acting P. J., Martuscello, Shapiro, Gulotta and Brennan, JJ., concur.